PER CURIAM.
Our decision in the case of Lorenzen v. Dillon (Oct. 5, 1900) 66 N. Y. Supp. 1136, would seem to have destroyed the validity of these proceedings. We there affirmed on the arguments an order enjoining the issue of bonds because of the illegality of the election called for the purpose of appropriating money for a high school. The application in this proceeding for a writ of mandamus, although nominally to compel a lawful submission to the qualified voters of the question of the appropriation, is manifestly based on hostility to the entire scheme, and its purpose has been accomplished by the result in the principal appeal. Without passing on the merits of this application, we. deem it proper that the proceeding should be terminated.
The order appealed from is modified by striking out the provision imposing costs, and as so modified is affirmed, without costs in this court to either party.